Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 1 of 15




          EXHIBIT A
                        Case 8:19-cv-03020     Document
                                      Circuit Cr,)Urt           1-2
                                                      Fot' Prince    FiledCounty
                                                                  George's 10/16/19 Page 2 of 15
                                                 Clerk Of The Circuit Court
                                                        Courthouse
                                              Upper Marlboro, Md. 20772-9987
                                                MD Relay Service Voice/ TDD
                                                      1-800-735-2258

                                                                                    Case No.: CAL19-28335
                                                                     Other Reference No.(s):
                                                      Child Support EnforcementNumber: .................................. .

                                                                               Date issued: September 4, 2019

To:   MGM National Harbor LLC
      Serve CSC Lawyers Inc Service
      7 St Paul St Ste 820
      Baltimore, MD 21202

                                              WRIT OF SU1\1MONS
         You are hereby summoned to file a written response by pleading or motion, within 30 days after
service of this summons upon you, in this Court, to the attached complaint filed by;
THERESA TOLBERT BOYD
3630 BROTHERS PLACE SE
 APT 103
WASHING TON DC 20032



This summons is effective for service only if served within 60 days after the date it is issued.



                                                                                               Clerk of the Circuit Cour1.J1Lp   l(o
      To the person summoned:
              Failure to file a response within the time allowed may result in a judgment by default or the granting
              of the relief sought against you.                                                      ·
              Personal attendance in court on the day named is NOT required.
              Proper Courtroom attire is expected. Anything that you would wear to an office that presents a professional
              appearance is appropriate. Please no shorts, cut-offjeans, halter, tank or tube tops or other attire that reveals
              the abdomen or lowe'r back, spandex or mesh garments.                                        ·

      Instructions for Service:
        I.    This summons is effective for service only if served within 60 days after the date issued.
        2.    Proof of Service shall set out the name of the person served, date and the particular place and manner of
              service. If service is not made, please state the reasons.
       3.     Return of served or unserved process shall be made promptly and in accordance with Maryland Rule
              2-126.
       4.     If this notice is served by private process, process server shall file a separate affidavit as required by
              Maryland Rule 2-l 26(a).



CC-CV-03 2 (Rev. 01/20 I 9)                            Page 1 of 4                                      CAL19-28335
                                 Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 3 of 15




                                                                           SHERIFF'S RETURN



    To: ................................................... .


    Sheriff fee: ....... --· .................. --· ............. By: .............................................................. __ ...... __ ......... _............. ___ _

    Served: ......................................................................................................................................................... .

    Time:                                Date:

    Unserved (Reason): ................ ·······-·······················•···•···············•········-························--···•·············· ............ .

    With the following:

                         :~ Summons                                                           rJ Counter Complaint
                         :7 Complaint                                                         iJ Domestic Case Information Report
                         1J Motions                                                           iJ Financial Statement
                         IJ Petition and Show Cause Order                                     □   Other: - - - - - - - - - - - - - - -
                                                                                                                             (please specify)
    Was unable to serve because:

                         □   Moved; left no forwarding address                                □   No such address
                         IJ Address not in Jurisdiction                                       □   Other: - - - - - - - - - - - - - - -
                                                                                                                              (please specify)



    Sheriff Fee: $- - - - -
                                                                                                             (Serving Sherifrs Signature & Date)
    Instructions to Private Process:

       I.        This Summons is effective for service only if served within 60 days after the date issued.
       2.        Proof of Service shall set out the name of the person served, date and the particular place and manner
                 of service. If service is not made, please state the reasons.
       3.        Return of served or unserved process shall be made promptly and in accordance with Rule 2-126.
       4.        If this summons is served by private process, process server shall file a separate affidavit as required by Rule
                 2-126(a).




CC-CV-032 (Rev. 01/2019)                                                      Page 2 of 4                                                         CAL19-28335
            Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 4 of 15

IN THE CIRCUIT COURT FOR Prince George's County                                                                                El
                 CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
                                            DIRECTIONS
   Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-11 l(a).                                 ·
   Defendant: You must file an Information Report as required by Rule 2-323(h).
                 THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING
FORM FILED BY: IKJPLAINTIFF □DEFENDANT                     CASE NUMBER__c_~_t_.lJ;2~i_J.1_~---
                                                                                              ~ L.JerK   to insert,
CASE NAME: Theresa Tolbert-Box~-~----- vs. MGM National Harbor, LLC
                                   Plamt1fr                                             Defendant
PARTY'S NAME: Theresa Tolbert-Boyd                                 PHONE: -, - - - - - - - - t
PARTY'S ADDRESS: 3630 Brothers Place, S.E., # 103, Washington D.C. 20032
PARTY'S E-MAIL: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-1
If represented by an attorney:
PARTY'S ATTORNEY'S NAME:Brian K. McDaniel, Esq.              PHONE: 202-331-0793
PARTY'S ATTORNEY'S ADDRESS:1920 L Street, N.W., Suite 303, Washington D.C. 20036 ,..., .
PARTY'S ATTORNEY'S E-MAIL: nesibneh@gmail.com                  ------ .    ;g·----·=;;:;:;-::r---1".;).()
JURY DEMAND? IIDYes □ No                                                                            G')               >-c:::    :;~--
                           l'OI                    •                                                m                 c-,       Cl t1)
RELATED CASE PENDING? □Yes wNo If yes, Case #(s), 1f known-                                         O ___             -r-..:,····'~·;!-
                                                                                                                      '°        :' i= o
ANTICIPATED LENGTH OF TRIAL?:

New Case:           IXIOriginal
                                  __ hours   5 ___ days
                                              PLEADING TYPE
                                         □ Administrative Appeal           O Appeal
                                                                                                    a>
                                                                                                    ::::
                                                                                                       G5
                                                                                                                      ;e:
                                                                                                                      i:. •. ::r
                                                                                                                                ; /   =~
Existing Case: □ Post-Judgment              □ Amendment                                                ~      --9     ;t (t)
l_ffilin~ in an existinf! case, skio Case Category/ Subcategory section - go to Relief section.      · -. ·   ~·
                 IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one~-)
TORTS                            O Government                 PUBLIC LAW                . :. D Constructive Trust
8   Asbe st0s
    Assault a nct Battery
                              B     Insurance
                                    Product Liability
                                                              D Attorney Grievance           O Contempt
                                                              □Bond Forfeiture Remission O Deposition Notice
0 Business and Commercial PROPERTY                            D
O Conspiracy                     D                   .           Civil Rights                O Dist Ct Mtn Appeal
0 Conversion                        Adverse Possession        O County/Mncpl Code/Ord O Financial
□ D famafo
0 e
             I
               n
                              B     Bre~ch of Lease
                                    Detmue
                                                              O Election Law                 D Grand Jury/Petit Jury
                                                              O:lminent Domain/Condemn. □ Miscellaneous
    False Arrest/Imprisonment D     Distress/Distrain         OE nv1ronment
                                                                     ·                       □
□                                □                                                             Perpetuate Testimony/Evidence
    Frauct                          Ejectment                 □
0 Lead Paint - DOB of            O Forcible Entry/Detainer       Error Coram Nobis           D Prod. of Documents Req.
    Youngest Pit: _ _ _ _ O Foreclosure                       D Habeas Corpus                D Receivership
0 Loss of Consorti um               □ Commercial              D Mandamus                     D Sentence Transfer
0 Malicious Prosecution             D Residential
                                    □
                                                              D Prisoner
                                                                      . Rights               D Set Aside Deed
                                                                                             0 Special Adm. -Atty
0 Malpractice-Medical                  Currency or Vehicle 0 Pubhc l1!fo· Act ~ecords D Subpoena Issue/Quash
0 Malpractice-Professional          D Deed of Trust           D Qu~rantme/~sola~ion          D Trust Established
0 Misrepresentation                 D Land Installments       O Wnt of Ceitioran             □ Trustee Substitution/Removal
0 Motor Tort                        O Lien                    lEMPL0YMENT                    O Witness Appearance-Compel
0 Nesiigence                        O Mortgage                                               PEACE ORDER
O Nwsance                           □Right of Redemption DADA                                D Peace Order
 0 Premises Liability               O St~tement Condo         D Conspiracy
0 Product Liability              O Forfeiture of Property I □ EEO/HR                         EQUITY
D Specific Performance              Personal Item             D FLSA                         D Declaratory Judgment
                                 D Fraudulent Conveyance O FMLA                              D Equitable Relief
B   Toxic Tort
    Trespass
!ID Wrongful Death
                                 O Landlord-Tenant
                                 O Lis Pendens
                                                              O Workers' Compensation O Injunctive Relief
                                                              □ Wrongful Termination         0 Mandamus
CONTRACT                         O Mechanic's Lien                                           OTHER
 0 As bestos                     D Ow ne rsh 1. P             INDEPENDENT
                                                                                             O Accounting
0 Breach                         O Partition/Sale in Lieu     PROCEEDINGS                    □ Friendly Suit
 □ BCusiness and Commercial □ Quiet Title
0     ontessed Judgment
    (Cont'd)
                              0  D Rent  Escrow
                                    Return of Seized Property
                                                              D Assumption of Jurisdiction O Grantor in Possession
                                                              □A h · ds I
                                                                   ut onze a~
                                                                                             □     .                        ·· ·
                                                                                                M~1yland Insurance Admm1strat1on
0 Construction                   O Right of Redemption        D Attorney Appointment         O Miscellaneous
0 Debt                           O Tenant Holding Over        Cl Body Attachment Issuance O Specific Transaction
0 Fraud                                                       D Commission Issuance          O Structured Settlements

CC-DCM-002 (Rev. 04/2017)                         Page I of 3
                  Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 5 of 15
·.
                   IF NEW OR EXISTING CASE: RELIEF (Check All that Apply)
     D Abatement                D Earnings Withholding D Judgment-Interest       D Return of Property
     D Administrative Action D Enrollment                □ Judgment-Summary      D Sale of Property
     D Appointment of Receiver D Expungement             O Liability             D Specific Performance
     D Arbitration              D Findings of Fact       D Oral Examination      D Writ-Error Coram Nobis
     D Asset Determination      D Foreclosure            □ Order                 D Writ-Execution
     □ Attachment b/f Judgment D Injunction     .  .     □ Ownership of Property D Wrjt-Garnjsh Property
     D Cease & Desist Order     D Judgment-Affidavit     D Partition of Property D Wnt-Garmsh Wages
     D Condemn Bldg             O Judgment-Attorney Fees □ Peace Order           D Wr\t-Habeas Corpus
     D Contempt
     D Court Costs/Fees
                                D Judgment-Confessed O Possession
                                D Judgment-Consent       D Production of Records
                                                                                   Wr!t-Manda~us
                                                                                   Wnt-Possessron
                                                                                                   8
     D Damages-Compensatory D Judgment-Declaratory D Quarantine/Isolation Order
     D Damages-Punitive       , □ Judgment-Default       □ Reinstatement of Employment

     I/you indicated Liability above, mark one of the following. This information is not an admission and
     may not be used for any purpose other than Track Assignment.
     □ Liability is conceded. □Liability is not conceded, but is not seriously in dispute. □Liability is seriously in dispute.

             MONET ARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

       D Under $10,000           □ $10,000 - $30,000               mJ $30,000 - $100,000         D Over $100,000

       D Medical Bills $                      □ Wage Loss$                           D Property Damages $
                           ALTERNATIVE DISPUTE RESOLUTION INFORMATION

      Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)
      A. Mediation        OYes       □ No                         C. Settlement Conference   lilYes □ No
      B. Arbitration      □Yes       □ No                         D. Neutral Evaluation      □ Yes     □ No


                                    '
                                               SPECIAL REQUIREMENTS
      D If a Spoken Language Interpreter is needed, check here and attach form CC-DC-041
     D If you require an accommodation for a disability under the Americans with Disabilities Act, check
        here and attach form CC-DC-049
                                     ESTIMATED LENGTH OF TRIAL
     With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF
     TRIAL.                           (Case will be tracked accordingly)
                         D 1/2 day of trial or less                     □ 3 days of trial time
                                                          ..

                         □ 1 day of trial time                          !ID More than 3 days of trial time
                         D 2 days of trial time
                     BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM
     For all jurisdictions, if Business and Technology track designation under Md. Rule 16-308 is requested,
                      attach a duplicate copy of complaint and check one of the tracks below.

                  D Expedited- Trial within 7 months of                  D Standard - Trial within 18 months of
                          Defendant's response                                      Defendant's response

                                           EMERGENCY RELIEF REQUESTED



     CC-DCM-002 (Rev. 04/2017)                                 Page 2 of 3
          Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 6 of 15


                  COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
                        MANAGEMENT PROGRAM (AST AR)

     FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Md. Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

          D Expedited -Trial within 7 months of                 D Standard - Trial within 18 months of
                   Defendant's response                                  Defendant's response
IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.
          CIRCUIT COURT FOR BALTIMOIRE CITY (CHECK ONLY ONE)

□    Expedited                       Trial 60 to 120 days from notice. Non-jury matters.
D    Civil-Short                     Trial 210 days from first answer.
D    Civil-Standard                  Trial 360 days from first answer.

□    Custom                          Scheduling order entered by individual judge.

□    Asbestos                         Special scheduling order.

□    Lead Paint                       Fill in: Birth Date of youngest plaintiff

□    Tax Sale Foreclosures            Special scheduling order.

□    Mo11gage Foreclosures            No scheduling order.


                         CIRCUIT COURT FOR BALTIMORE COUNTY

0       Expedited               Attachment Before Judgment, Declaratory Judgment (Simple),
  (Trial Date-90 days)          Administrative Appeals, District Court Appeals and Jury Trial Prayers,
                                Guardianship, Injunction, Mandamus.

O       Standard                Condemnation, Confessed Judgments (Vacated), Contract, Employment
 (Trial Date-240 days)          Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
                                Other Personal Injury, Workers' Compensation Cases.

0  Extended Standard            Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
 (Trial Date-345 days)          Personal Injury Cases (medical expenses and wage loss of $100,000, expert
                                and out-of-state witnesses (parties), and trial of five or more days), State
                                Insolvency.

D       Complex                 Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
 (Trial Date-450 days)          Product Liabilities, Other Complex Cases.

                                                                         ~   --
                                                                          _J ~
                                                                                  --~
                                                                               ( =-
                   08/29/2019
                         ate                                               Signature of-eounsel-/-Party
       1920 L Street, N.W., Suite 303
                      -ddress                                                     Brian K. McDaniel
                                                                                     Printed Name
Washington                       DC         20036
           City                 -State    Zip Code



CC-DCM-002 (Rev. 04/2017)                             Page 3 of 3
           Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 7 of 15


      IN THE CIRCUIT COURT OF PRINCE GEORGE'S COUNTY MARYLAND
                              (Civil Division)

THERESA TOLBERT-BOYD, individually          )
and as Personal Representative of the       )
Estate of DONALD FRANICE BOYD               )
3630 Brothers Place, S.E., Apt # 103        )
Washington, D.C. 20032                      )
                                            )     Case No.:
                    Plaintiff,              )
                                            )
      v.                                    )
                                            )
                                            )
MGM NATIONAL HARBOR, LLC                    )
3950 Las Vegas Blvd South                   )
Las Vegas, NV 89119                         )
                                            )
SERVE:                                      )
                                            )
CSC - Lawyers Incorporating Service         )
Company                                     )                            ,:·         ,_
                                                                                     <=>
7 St. Paul Street, Suite 820                )                            ::e    ,.   s.O
                                                                                              0GJ
                                                                                              ..,
Baltimore, Maryland 21202                   )
                                            )
                                                                         G)
                                                                         m
                                                                                     :,:a
                                                                                     C:
                                                                                     en
                                                                                              --·


                                                                                             ·0d) ·---~
                                                                                                      1-·




                                                                        0

                                                                                             -·
                                                                                             C:''.""l
and                                         )                           G
                                                                                     N       .::.7'
                                            )                           0            '°      ()~
NATIONAL HARBOR GRAND, LLC                  )
                                                                        s:           :ii=-
                                                                                     ='l:    0      ,..;.
                                                                        e                    ,-   ::::r
165 Waterfront Street                       )                           ~            '-9     =i•· tD ·
National Harbor, Maryland 20745             )                           .....
                                                                        CJ.>         l.,A)
                                                                                             ro-r·

                                            )                    .~~
                                                                 ,u~.                '°
SERVE:                                      )
                                            )
The Corporation Trust, Inc.                 )
2405 York Road, Suite 201                   )
Lutherville Timinium, Maryland 21093        )
                                            )
                    Defendants.             )


                   COMPLAINT AND DEMAND FOR JURY TRIAL




                                        1
            Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 8 of 15


       COMES NOW,          Plaintiff, Theresa Tolbert-Boyd, individually and as personal

representative of the Estate of Donald Franice Boyd, by and through her attorneys, Brian K.

McDaniel, Esq., and The McDaniel Law Group, P.L.L.C., respectfully alleges as follows:

                                       Nature of the Case

       1.      Plaintiff, Theresa Tolbert-Boyd, individually and as personal representative of the

Estate of Donald Franice Boyd, brings this Complaint against defendants, MGM National Harbor,

LLC and National Harbor Grand, LLC for damages arising from the wrongful death of Plaintiffs

decedent, Donald Franice Boyd as a result of Defendant's negligence. Plaintiffs claims arise out

of an incident that occurred on July 9, 2017 at the MGM National Harbor resort and casino located

in Oxon Hill, Maryland wherein Plaintiffs decedent suffered a cardiac incident while visiting the

MGM National Harbor resort. The MGM National Harbor resort and casino did not have a

defibrillator on site resulting in the defendants being unable to render any assistance to the

Plaintiffs decedent. Plaintiffs decedent suffered significant brain damage as a result of the loss

of oxygen and died after approximately two months of hospitalization on September 4, 2017.

                                             Parties

       2.      Plaintiff, Theresa Tolbert-Boyd (hereinafter referred to as 'Plaintiff) is the wife

and Personal Representative of the Estate of Donald Franice Boyd. Mrs. Tolbert-Boyd was at all

times relevant hereto a resident of the District of Columbia residing at 3630 Brothers Place, S.E.,

# 103, Washington D.C. 20032.

       3.      Decedent, Donald Franice Boyd, (hereinafter referred to as 'Plaintiffs Decedent')

was a life-long resident of the District of Columbia and resided at 3630 Brothers Place, S.E., #

103, Washington D.C. 20032 prior to him suffering the cardiac incident on July 7, 2017.




                                                2
              Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 9 of 15


         4.      MGM National Harbor, LLC (hereinafter referred to as 'MGM') is a Nevada

Limited Liability Company with its principal place of business in Maryland. The MGM National

Harbor resort is located on MGM National Avenue, Oxon Hill, Maryland 20745, in Prince

George's County, Maryland. The resort includes a 24-story hotel, a 125,000 square foot casino, a

concert venue that seats over 3,000 people, numerous restaurants, bars and a luxury spa and salon,

among other things. Defendant MGM owns, manages and maintains the premises.

         5.      National Harbor Grand, LLC (hereinafter referred to as 'National Harbor Grand')

is a Maryland Limited Liability Company with its principal place of business in Maryland.

National Harbor Grand, LLC was, and still is, the owner of the land located at MGM National

Avenue, Oxon Hill, Maryland 20745.

                                      Jurisdiction and Venue

         6.      Jurisdiction and venue are proper in this Court as the subject incident occurred at

Defendant MGM's resort, which is located in Prince George's County, and the amount m

controversy exceeds the concurrentjurisdictional limit of the District Court of Maryland.

                                        Statement of Facts

         7.      In April of 2013 - shortly after table games were legalized at Maryland casinos -

Defendant MGM and Defendant National Harbor Grand entered into a hotel and casino ground

lease.

         8.      Upon information and belief, the ground lease set forth that Defendant MGM would·

open and operate a hotel and casino at the subject premises owned by Defendant National Harbor

Grand.




                                                  3
               Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 10 of 15


          9.      The MGM National Harbor opened to the public in the fall of 2016. The 23-acre

resort in Prince George's County includes restaurants from celebrity chefs, a concert venue, a food

hall, a 24-story hotel, a luxury spa and salon and a 125,000 square foot casino.

          10.     Upon information and belief, Defendant MGM owned, operated, controlled and

maintained the premises including but not limited to the location where the subject incident

occurred.

          11.     Upon information and belief, Defendant National Harbor Grand owned, operated,

controlled and maintained the premises including but not limited to the location where the subject

incident occurred.

          12.     As owners and operators of the premises, defendants had a non-delegable duty to

ensure that their premises were operated and maintained in a reasonably safe manner to protect the

invitees on the premises.

          13.     On July 9, 2017, Plaintiff's Decedent visited the MGM National Harbor resort. He

was an invitee of the owner defendants.

          14.     Plaintiffs Decedent came to the MGM National Harbor resort to patronize the

casino.

          15.     At or about 10:30 pm, Plaintiff Decedent's was in the South Lounge of the MGM

National Harbor resort when he experienced a cardiac arrest. Plaintiff's Decedent fell to the ground

as a result of the cardiac arrest.

          16.      Plaintiff's Decedent was left unconscious as a result of the cardiac arrest.

          17.      Upon information and belief, MGM National Harbor resort staff did not render

assistance to the Plaintiff's Decedent, rather the staff kept other invitees away from the Plaintiff's

Decedent as he lay unattended on the ground.




                                                     4
            Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 11 of 15


          18.   Upon information and belief, MGM National Harbor resort did not provide any

resuscitative assistance to the Plaintiffs Decedent in the form of cardiopulmonary resuscitation

(hereinafter referred to as 'CPR') and/or automated external defibrillator (hereinafter referred to

as 'AED').

          19.   Upon information and belief, MGM National Harbor resort did not have any AED

on site to render immediate and necessary aid to Plaintiffs Decedent who had gone into cardiac

arrest.

          20.   Upon information and belief, Plaintiffs Decedent was forced to remain in cardiac

arrest until 10:50, approximately 20 minutes after he initially suffered the cardiac arrest when law

enforcement personnel arrived and began CPR and use of the AED.

          21.   At approximately 11:00 pm, emergency response personnel arrived on the scene

and took over cardiac rescue of the Plaintiffs Decedent.

          22.   Plaintiffs Decedent's heart stopped as a result of the cardiac arrest which could

have been remedied with prompt external defibrillation and/or proper resuscitative measures.

          23.   Neither Defendant, MGM, nor Defendant, National Harbor Grand, arranged for

portable defibrillators, an AED, or similar equipment to be placed in multiple locations within the

MGM National Harbor resort in the event that invitees sustain cardiac events.

          24.   The delay in providing external defibrillation to treat Plaintiffs Decedent's cardiac

arrest, coupled with the failure of the Defendants to administer proper resuscitative measures,

directly or proximately caused profound health consequences for Plaintiff's Decedent, resulting in

conscious pain and suffering and a slow and painful death.




                                                  5
          Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 12 of 15


       25.      Plaintiffs Decedent was ultimately transported to IN OVA Hospital -Alexandria

where the Plaintiffs Decedent was treated and then transported to hospice care where he remained

until his death on September 4, 2017.

                                      Count One - Wrongful Death

        26.     Plaintiff hereby incorporates each of the allegations of paragraphs 1 - 13 set forth

above as if fully set forth herein.

        27.     This claim is brought pursuant to§ 3-901 through§ 3-904 of the Courts and Judicial

Proceedings Article of the Annotated Code of Maryland. Plaintiff is the primary beneficiary, as

surviving spouse of Plaintiffs Decedent, in this action pursuant to § 3-904(a) of the Courts and

Judicial Proceedings Article.

        28.     Plaintiffs Decedent passed away as a direct and proximate result of Defendants

negligence and/or negligence of their employees, agents or servants, in that: (1) they did not

summon emergency medical personnel in a timely manner; (2) they failed to have on-site an AED

or readily available portable defibrillation equipment; (3) the defendants, their agents, employees

or servants failed to provide proper resuscitative measures to Plaintiffs Decedent.

        29.     Defendants owed Plaintiffs Decedent, a duty to train its' employees, agents or

servants in appropriate emergency medical response techniques and resuscitative measures; and a

duty to undertake all reasonable actions to resuscitate Plaintiff's Decedent, and/or immediately

provide him with appropriate emergency care at the time of his collapse.

        30.     The injury to and death of Plaintiffs Decedent were reasonably foreseeable to the

Defendants and their employees, agents or servants and they were negligent by (1) not summoning

emergency medical personnel in a timely manner; (2) not having a readily available portable




                                                  6
          Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 13 of 15


defibrillation equipment or an AED; and (3) not providing proper resuscitative measures to

Plaintiff's Decedent.

       31.     As a direct and proximate result of Defendants' negligent breach of duties to

Plaintiff's Decedent, Plaintiff's Decedent sustained injuries which left him with significant deficits

and resulted in his death on September 4, 2017, approximately two months after his cardiac arrest.

       32.     As a direct and proximate result of Defendants' negligence in causing the death of

Plaintiff's Decedent, Plaintiff, surviving spouse of Plaintiff's Decedent, sustained pecuniary loss,

mental anguish, emotional pain and suffering loss of society, loss of companionship, loss of

comfort, loss of solatium and loss of attention.

       33.     Plaintiff's Complaint is timely filed within three years after the death of Plaintiff's

Decedent, pursuant to MD Cts. & Jud. Pro. Code § 3-904(g).

       WHEREFORE, Plaintiff, as surviving spouse of Plaintiff's Decedent, claim damages

against Defendants for the wrongful death of Plaintiff's Decedent in the amount of Five Million

Dollars ($5,000,000.00)

                                  Count Two - §urvival Action

        34.    Plaintiff, as personal representative of the Estate of Donald Franice Boyd, hereby

incorporates the allegations contained in paragraphs 1 - 33 as if fully set forth herein.

        35.    Plaintiff specifically incorporates each and every allegation as to the duty owed to

Plaintiffs Decedent by Defendants, breach of that duty by Defendants, their employees, agents or

servants, and direct and proximate causation of Plaintiff's Decedent's death by the negligent acts

or omissions of Defendants, their employees, agents or servants as alleged herein.




                                                   7
          Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 14 of 15


       36.     Plaintiffs Decedent, while ultimately dying as a result of Defendants' negligence

(and/or the negligence of their employees, agents, or servants), survived for approximately two

months from July 9, 2017 until September 4, 2017 in great physical trauma.

       37.     Plaintiffs Decedent was conscious and living after his initial collapse, between the

time of his cardiac arrest and the time of his death, as the direct and proximate result of the

negligence of Defendants, their employees, agents or servants, Plaintiffs Decedent sustained

severe conscious pain and suffering.

       WHEREFORE, Plaintiff, as Personal Representative of the Estate of Donald Franice Boyd,

Plaintiffs Decedent claims damages against Defendants in the amount of Five Million Dollars

($5,000,000.00), plus interest, costs and attorney's fees.

                                            Jury Demand

       Plaintiff requests a jury in this case.

                                                       Respectfully submitted,




                                                      Brian K. McD?ihiel,-Esq.
                                                       1920 L Street, N.W., Suite 303
                                                       Washington D.C. 20036
                                                       Tel: 202-331-0793
                                                       Fax: 202-331-7004




                                                  8
            Case 8:19-cv-03020 Document 1-2 Filed 10/16/19 Page 15 of 15



                           RULE 1 - 313 cnrRTlFlCATHON

      I HEREBY CERTIFY that I am a member in good standing of the Bar of the State of

Maryland.




                                         9
